DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2 and 4-20 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art of record, considered both individually and in combination, fails to teach:
(claim 1) spraying additional treatment fluid along the second flow path through one or more additional nozzles arranged radially outwardly of the central nozzle at one of the first and second ends; and directing a treated formation fluid through an outlet fluidically connected to the second flow path.
(claim 13) introducing the formation fluid into the first end of a tubular includes passing the formation fluid over a demister arranged along the first flow path.
As discussed in the Office Action dated Mar. 4, 2021 Concordia in view of Gatlin, and separately, Liu are considered to be the closest prior art of record but do not disclose the limitation discussed above and there is no finding in the prior art of record to have motivated one of ordinary skill to arrive at the invention of claims 1 and 13. Claims 2, 4-12, and 14-20 depend on claim 1 and are also therefore allowed.
	


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CABRENA HOLECEK whose telephone number is (571)270-1196.  The examiner can normally be reached on M-F 8:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571)270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 






/CABRENA HOLECEK/Examiner, Art Unit 1776